Citation Nr: 1435422	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 1999 and from February to August 2002. 

This matter is on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the October 2009 VA examiner rendered a medical nexus opinion on whether chronic strain was related to service, the Veteran submitted medical evidence of additional lumbar spine disorders.  Therefore, an addendum to the October 2009 VA examination report is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine disorder and obtain any identified records.

2.  Thereafter, have the October 2009 VA examiner review the claims file and prepare an addendum to the October 2009 examination report.  The claims file must be made available to the examiner in conjunction with the preparation of the addendum.  The addendum to the examination report must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the October 2009 VA examiner is unavailable, the AOJ should arrange to have claims folder to be reviewed by another appropriate medical professional.  If the October 2009 VA examiner or the new medical professional thinks another examination is necessary, the Veteran should be scheduled for one.

The examiner should provide a written response to the following inquiry:

Whether it is at least as likely as not (50 percent or greater) that any current lumbar spine disorder is related to his military service, to include in-service low back injury in 1998.  (In responding to this request, the examiner should consider the Veteran's reported lay history as well as statements from his family members regarding his back complaints since service).   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



